PER CURIAM.
This case was put at issue on the 10th day of May, 1900, and the appellants, instead of trying the case that there might be a decision upon the absolute rights of the parties upon common-law evidence,' have contented themselves with a review of the «conclusions and of the discretion of the court below, exercised upon proof made by affidavits.
For the reasons given in the case of Davis against these same defendants, decided at this term (67 N. Y. Supp. 629), we have concluded that it is not necessary to review this discretion, and we accordingly affirm tMs order, xvith $10 costs and disbursements.